Citation Nr: 9910534	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability including depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law








WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

The Board of Veterans' Appeals (Board) notes that the record 
shows that on April 7, 1999 the veteran's motion to advance 
his appeal on the docket was granted pursuant to 38 U.S.C. 
§ 7107 and 38 C.F.R. § 20.900(c).  In compliance with this 
action the Board has taken prompt action to promulgate a 
decision in this case.

A historical review of the record shows that the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's initial claims of entitlement to service connection 
for a psychiatric disability including depression, chronic 
headaches, a back disability and postoperative residuals of 
right ear surgery for cholesteatoma with perforation of the 
eardrum when it issued an unappealed rating decision in 
August 1991.








In a rating decision dated in February 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a psychiatric disability including depression, 
chronic headaches, a back disability, and postoperative 
residuals of right ear surgery for cholesteatoma with 
perforation of the eardrum.  The RO also denied entitlement 
to service connection for hearing loss, and compensation 
benefits for right upper arm and shoulder pain pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

In August 1997, the RO affirmed the determinations previously 
entered, determined that new and material evidence had been 
submitted to reopen a claim of service connection for 
postoperative residuals of right ear surgery for 
cholesteatoma with perforation of the eardrum, but denied 
entitlement to service connection for postoperative residuals 
of right ear surgery for cholesteatoma with perforation of 
the eardrum on a de novo basis.

In August 1998, the Board determined that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for psychiatric, back and headache 
disabilities.  The issue of entitlement to service connection 
for hearing loss of the left ear was denied as not well-
grounded.  The issues of entitlement to service connection 
for postoperative residuals of right ear surgery for 
cholesteatoma with perforation of the eardrum and hearing 
loss of the right ear, and compensation benefits for right 
arm and shoulder disability pursuant to 38 U.S.C.A. § 1151 
were addressed in the remand portion of the decision.

The veteran appealed to "the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")."






While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the August 1998 decision of the Board 
in part, dismissing the issue of entitlement to service 
connection for hearing loss of the left ear and vacating the 
Board's decision on the issues of whether new and material 
evidence had been submitted to reopen claims for entitlement 
to service connection for psychiatric, back and headache 
disabilities in light of Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998).  The Court granted the request in 
February 1999 and remanded the case to the Board for 
compliance with the directives that were specified by the 
Court. 


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1991, the RO 
denied service connection for a psychiatric disability 
including depression, chronic headaches and a back 
disability.

2.  The evidence received since the unappealed August 1991 RO 
denial consists of hearing testimony and private and VA 
medical records dating between approximately November 1969 
and January 1997.

3.  The evidence submitted since the August 1991 RO rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claims.



CONCLUSION OF LAW

Evidence submitted subsequent to the unappealed rating 
decision of August 1991 wherein the RO denied service 
connection for a psychiatric disability including depression, 
chronic headaches and a back disability, is not new and 
material, and the veteran's claims for those benefits have 
not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.156(a), 20.200 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that the evidence on 
file at the time of the unappealed rating decision of August 
1991 wherein the RO denied service connection for a 
psychiatric disability including depression, chronic 
headaches and a back disability consisted of the veteran's 
service medical records.

On a report of a physical examination for entry onto active 
duty in March 1958, all pertinent evaluations were normal.  
The veteran's reported medical history was nonrevealing for 
any pertinent problems.  A review of his service medical 
records discloses not evidence of a back disorder.  In March 
1959, he was seen at an ear, nose and throat clinic for 
complaints including an isolated headache of unspecified 
etiology which resolved in active service without any 
evidence of a chronic headache disability noted therein.  The 
psychiatric symptoms noted in active service were initially 
attributed to a diagnosis of anxiety reaction but such 
diagnosis later was changed to solely reflect a schizoid 
personality disorder for which a medical board recommended 
that the veteran be discharged from active service.  

During a period of hospitalization for medical board purposes 
it was noted that the veteran had exhibited many neuropathic 
traits as a child.  While hospitalized there was no evidence 
of acute psychosis nor did he appear severely anxious  There 
was no evidence of depression.  

It was the opinion of the medical review board that the 
veteran had schizoid personality and was unsuitable for 
further military service.  All pertinent clinical evaluations 
on examination in February 1960 for separation from active 
duty were normal.

In May 1991, the veteran filed his initial claim of 
entitlement to service connection for the claimed 
disabilities at issue.  He noted having continuous 
psychiatric, back and headache disabilities since their onset 
in active duty.  

In an unappealed rating decision dated in August 1991, the RO 
denied service connection for back and headache disabilities 
as well as a psychiatric disability.  The RO noted that the 
service medical records were silent for any back disability.  
Moreover, a back disability was not found on examination for 
separation from active service or at the time of the August 
1991 RO rating decision.  The isolated headache in service 
was noted to have resolved therein without continuity of 
symptoms noted postservice.  A chronic headache disability 
was not shown as of the time of the August 1991 rating 
decision.  

The RO noted that the psychiatric symptoms reported in active 
service were ultimately attributed to a personality disorder 
which is not a disability within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  It was indicated that an 
acquired psychiatric disability including depression was not 
confirmed clinically during active duty, on examination for 
separation from active duty nor as of the time of the August 
1991 RO rating decision. 

The evidence added to the record since August 1991 consists 
of private and VA clinical records dating between 
approximately November 1969 and January 1997. Such evidence 
notes for the first time that in June 1985 and thereafter, 
the veteran was treated with antidepressant medications and 
lithium for depression and anxiety.  In May 1992 he was 
referred for personality testing.  A Million Clinical 
Multiaxial Inventory (MCMI) was conducted.  The results 
revealed the presence of coexisting anxiety reaction, 
dysthymia and a personality disorder, variously classified.  

A psychiatric disorder classified as major depression was 
noted on a report of a VA psychiatric examination dated in 
December 1996, at which time it was noted that the onset of 
depression had begun in 1985 and was associated with a lack 
of employment opportunities.  It was also noted that whatever 
the source of the veteran's depression, it was triggering 
unresolved childhood issues and memories of what he believed 
was abusive treatment in the service.  

On a report of a VA neurologic examination at that time, it 
was noted that the veteran had had no significant headaches 
since right ear surgery in 1971.  Pertinent diagnosis 
revealed no significant headache since 1970, and mild tension 
headaches since then with no significant disability.  No 
central nervous system pathology was noted.  A computerized 
tomography (CT) scan of the brain in the mid 1990's was 
normal.  

Medical records dating from the 1990's including a report of 
a VA orthopedic examination dated in January 1997 first refer 
to the presence of a back disability variously classified 
including spinal stenosis, L3-4 and L4-5, forward subluxation 
of L5 and S1, likely from a bilateral spondylolysis, possible 
posterior fusion L5 and S1 and degenerative arthritis of the 
lumbar spine.  

Also submitted were duplicate copies of service medical 
records previously considered by the RO.

In August 1997, the veteran provided testimony before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran traced his depression to a mental 
break-down in active service.  He noted that prior to the 
breakdown his life was threatened by the Petty Officers in 
his group because he was considered a "gold brick".  He 
noted becoming nervous on account of the threats.  He noted 
having been assaulted by three men in service.  At the 
hearing, his representative noted that the record lacked a 
link between the veteran's present back disabilities, 
variously diagnosed and active duty, 30 years earlier.  

The representative stated that he would speak to the veteran 
as to the necessity of providing new and material evidence 
showing a link as the present record lacked continuity of 
symptoms and the veteran should provide a medical opinion on 
the matter.  The veteran indicated that he was not having the 
same type of headaches as he had in active service.  He 
essentially indicated that his headaches were stress related 
whereas the headaches in service were due to head injury.  


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991).  Since the veteran did not serve on 
active duty during a period of wartime service the 
application of the provisions of 38 U.S.C.A. § 1154(b) and 
corresponding related provisions regarding combat service and 
related decisions by the Court are not for application.

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

If the disorder is arthritis or a psychosis then service 
connection may be granted if such disorders are manifested to 
a degree of 10 percent within one year of date of termination 
of such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Regulations also note that with the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not in fact shown to be chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998); See Savage v. Gober, 9 Vet. App. 521 (1996).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Personality disorders are not disabilities within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).
When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the Court impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The Court has held, while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.



Analysis

Following a comprehensive review of the record including the 
added evidence since August 1991, the Board notes that the 
additional evidence is totally absent any competent medical 
opinion and/or authority linking any present back and 
acquired psychiatric disability including depression as first 
noted many years postservice with any incident of active 
duty.  Specifically, the Board points out that the validity 
of the finding of a personality disorder in active service 
was confirmed on special psychiatric testing (MCMI) in 1992 
which continued to demonstrate findings of a personality 
disorder.  Also noted was added coexisting acquired 
psychiatric disability.  

Again, the record lacks competent medical evidence of a link 
between the added acquired psychiatric disabilities, however 
diagnosed, with the veteran's remote period of active duty.  
An opinion expressed by a VA examiner on psychiatric 
examination in December 1996 primarily linked the veteran's 
onset of acquired psychiatric disability with lack of 
employment opportunities in 1985.  While he noted that the 
veteran's depression triggered various nonservice and 
inservice memories of alleged abusive treatment, he failed to 
hint at any suggestion of a link between the veteran's 
acquired psychiatric disability first noted many years 
postservice with an event in active service.  

Moreover, the Board may not overlook the fact that the added 
evidence even fails to suggest any superimposition of a 
chronic acquired psychiatric disorder on the underlying 
personality disorder in active service.  Rather, the record 
tends to show that the psychiatric symptoms attributed to the 
personality disorder in service represented nothing more than 
an isolated flare-up which resolved at separation from active 
service.  The normal psychiatric evaluation noted at 
separation from active duty and the lack of any supporting 
evidence of psychiatric symptoms for many years postservice 
further precludes any finding of superimposition of a chronic 
acquired psychiatric disorder on the personality disorder in 
service.  




Also, the Board notes that the added evidence clearly shows 
that onset of recurrent postservice tension headaches was 
attributed to 1970, years following separation from active 
service, as specifically noted on a report of a VA neurologic 
examination in December 1996.  Such examination report 
contains no competent medical opinion linking post service 
reported headaches to the isolated headache in active service 
which was shown to have resolved therein.  The veteran 
himself has indicated that his present headaches are not the 
same as he had in active service.  

Importantly, the Board notes that medical records with bare 
transcriptions of lay history of pertinent disability or 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, are not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Justus v. Principi, 3 Vet. App. 510, 
512 (1992) as to determination of whether there is new and 
material evidence for purposes of reopening a claim.  Id. 

Additionally, as the veteran's current argument as well as 
copies of cumulative service medical records were previously 
considered by the RO, they are neither new nor material. 

For the foregoing reasons the Board notes that the added 
evidence does not bear directly and substantially on the 
specific matters under consideration and is cumulative or 
redundant, and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
Accordingly, the veteran is not prejudiced by the Board's 
decision in this case without first referring it to the RO 
for initial consideration of the recent holding in Hodge as 
his claim would not be reopened under any standard.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, 
slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's 
claims for entitlement to service connection for a 
psychiatric disability including depression, chronic 
headaches and a back disability, the first element has not 
been met.  No further analysis of the application to reopen 
the claim is appropriate.  Butler v. Brown, 9 Vet. App. at 
171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disability including depression, a chronic 
headache disability and a back disability, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

